Order entered August 9, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-01486-CV

                      IN THE INTEREST OF S.V. AND S.V., CHILDREN

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-04-11968-V

                                             ORDER
          This appeal concerns two trial court orders signed on December 15, 2017. Before the
Court is appellant’s August 8, 2018 amended motion to vacate orders. In the motion, appellant
acknowledges that no record was made of the hearing conducted on December 15, 2017.
Accordingly, on the Court’s own motion, we ORDER the appeal submitted without a reporter’s
record.
          Based on the lack of a reporter’s record, appellant asks in his motion that the December
15 orders be vacated. In a letter filed on March 2, 2018, counsel for appellee indicated that she
would be agreeable to such a resolution. We DEFER appellant’s amended motion to vacate
orders to the submissions panel. Alternatively, the parties may file an agreed motion to dismiss.
See TEX. R. APP. P. 42.1(a)(2).
          Appellant’s brief on the merits is due WITHIN THIRTY DAYS of the date of this
order.
                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE